Citation Nr: 0511473	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-30 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), denying the veteran's claim for service connection for 
hearing loss.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's hearing loss was not present in service, 
nor is the hearing loss etiologically related to service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in April 2002, after the enactment of the VCAA.  
An RO letter dated in June 2002 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  Although the letter did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the August 2003 statement of the case and 
September 2003 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active military service from March 1969 to 
November 1970.  He served for a period in Vietnam, and his 
military occupational specialty was light weapon infantryman.  
He was awarded the Combat Infantryman's Badge.

The veteran's service medical records (SMRs) are of record.  
The SMRs show that upon induction, the veteran underwent an 
audiogram and, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
15
LEFT
10
5
10
--
15

Upon separation, results of a whisper test revealed that the 
veteran had normal hearing.  

The veteran submitted an audiogram that was dated November 
2000.  The results were normal hearing in the speech 
frequencies and severe hearing difficulty in the high 
frequencies for the left ear.  The results for the right ear 
were moderate hearing difficulty in the speech frequencies 
and severe hearing difficulty in the high frequencies for the 
right ear.  The results for that testing were compared to the 
veteran's initial audiogram.  The date for the initial 
audiogram is not shown in the record.  The comparison of the 
results revealed a greater hearing loss at the time of the 
current exam than the initial exam.

In an April 2002 letter, the veteran stated that while he was 
in infantry training, he shot a lot of weapons, sometimes 
without using earplugs.  Also, while he was in Vietnam, the 
noise from the artillery, mortars, airplanes and choppers was 
very loud and sometimes caused his ears to ring.

An audiogram dated April 2002 stated that the veteran had 
moderate to profound mixed hearing loss in the right ear and 
normal hearing through 2000 hertz (Hz) steeply sloping to a 
severe high frequency sensorineural hearing loss in the left 
ear.  The veteran reported little occupational noise exposure 
as a lift truck operator and stated he wore hearing 
protection while working.

In July 2002, the veteran underwent a VA audiology 
examination.  The VA examiner noted that she reviewed the 
veteran's case file.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
45
60
65
53
LEFT
10
30
55
55
38

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The diagnosis was moderate 
sensorineural hearing loss with low frequency conductive 
component in the right ear and moderate high frequency 
sensorineural hearing loss in the left ear.  The VA examiner 
opined that because the veteran was participating in a 
hearing conservation program at work, the noise level in the 
factory was probably at or above hazardous levels.  Further, 
after reviewing the October 2000 audiogram, the VA examiner 
opined that because the veteran's hearing at the initial exam 
was normal and the veteran had returned to the factory after 
service, it was not likely that the current hearing loss was 
related to the veteran's military noise exposure, but instead 
was related to occupational noise exposure.

In a December 2002 letter from his physician, F.B., D.O., it 
was stated that the veteran had a significant hearing loss.  
He also submitted a July 2003 letter from the same physician 
and an audiologist, S.C., M.A., CCC-A, F/AAA, which stated 
that it was likely that the veteran's hearing loss was the 
result of the noise exposure the veteran received while 
serving in the military.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

Having carefully reviewed the evidence of record, the Board 
concludes that service connection for hearing loss is not 
warranted.  In this regard, the Board notes that the veteran 
was discharged from the military in November 1970.  The first 
evidence of record of the veteran's hearing loss was in 
October 2000, which is 30 years after his discharge.  
Further, the July 2002 VA examiner opined that the veteran's 
hearing loss was not related to service, but was related to 
occupational noise after the service.  Although a private 
physician opined that the veteran's hearing loss was related 
to his military service, the Board accepts the VA examiner's 
opinion as more probative because she noted that she reviewed 
the veteran's case file, which included the service medical 
records.  The service medical records revealed that the 
veteran's hearing upon discharge was within normal limits.  
Further, the private physician's opinion was based on 
reported history from the veteran.  The United States Court 
of Appeals for Veterans Claims (Court) has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

In addition, with regard to medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post service reference to 
injuries sustained in service without a review of service 
medical records is not competent medical evidence.  Grover v. 
West, 12 Vet. App. 109, 112 (1992).  Therefore, because the 
private physician did not review the veteran's previous 
medical records, including his service medical records, yet 
opined that the veteran's hearing loss was related to 
service, this opinion creating the possibility of a nexus 
between the veteran's service and his current hearing loss is 
not considered competent medical evidence.

In summary, because the medical evidence of records states 
that the veteran's hearing loss is not related to service and 
the first evidence of hearing loss is 30 years after the 
veteran's discharge, the Board concludes that the 
preponderance of the evidence does not support the veteran's 
claim of service connection for hearing loss.


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


